Title: Francis Dana to the American Peace Commissioners, 3/14 January [i.e., 14 January 1783]
From: Dana, Francis M.
To: American Peace Commissioners,Franklin, Benjamin,Adams, John,Jay, John,Laurens, Henry


GentlemenSt: Petersbourg Jany: 3 / 14 1783.
I was honoured with your favour of the 12th. of Decr: by the last post, enclosing a Copy of the preliminary Treaty of Peace between his Britannic Majesty and the United-States. I most heartily congratulate with you upon this great event, in which you have had the honour of so distinguished a part. I think that we ought to be, and shall be satisfied with the terms of peace. But we are here wholly at a loss whether the other belligerant parties will be able to adjust their several pretensions, and of Course whether our Treaty will take effect. The prevailing opinion here among the best informed, is that we shall have a general peace. However this may be, we shall see a war break out on the other side of Europe. Some of the Powers which will be engaged in it, do not wish to see all the present belligerant Powers at peace, for reasons which will readily occur to you. I thank you, Gentlemen, for your opinions respecting the communication of my Mission to the Ministers of Her Imperial Majesty, and of the other Neutral Powers, residing at this Court. But, “absolute certainty of success” are strong words, and will bind me down to a state of inaction till the conclusion of the present War; unless I shou’d receive positive assurances that things are prepared for my reception; of which I have no expectation. I have yesterday consulted the French Minister upon this matter, and acquainted him at the same time with your opinions, as well as communicated to him the preliminary Treaty. He thinks that tho’ in this moment I might not meet with a refusal, yet my admission wou’d be upon various pretences, postponed, till advice shou’d be received here, whether we are to have peace or war: a question which it is expected will be decided at furthest in the course of a fortn’night, and that if the War shou’d be continued, I shou’d not be received. Thus I am doubly bound down as above, during the War. If unfortunately the negotiations shou’d be broken off, it is my present determination to retire from this Court, without communicating my Mission, and to return by the first opportunity to America. I cannot think it for the honour or interest of the United-States, after what has already taken place between them and his Britannic Majesty, that I shou’d wait the issue of another campaign. I am persuaded we have nothing to fear from this quarter in any event. If they will not improve a fair occasion which is presented to them, to promote the mutual Interests of both Empires, they may hereafter repent it.
I am, Gentleman, with the greatest respect and esteem, Your most obedient & most humble Servant.
The Commissioners of the United States, at Paris, By the post of the same day thro’ Mr: W. to Mr: G. under cover to Mr: A.The Commissioners of the United States, at Paris.
